This case presents a statutory proceeding of forcible entry and detainer, instituted in the justice of the peace court by S. O. Pottorff, receiver of the First National Bank, against W. F. Rogers, a tenant of one of the rooms in the bank building. Pottorff obtained judgment against Rogers in the justice court. Rogers duly appealed the case to the El Paso county court at law, where the case was tried de novo, resulting in a verdict and Judgment in favor of Pottorff, receiver, from which judgment Rogers prosecutes this appeal.
                                  Opinion.
In the justice court Pottorif sued to recover only the possession of the room. In the county court at law the suit was to recover the possession of the room and rents.
Under the statute no appeal lies from the county court at law to this court on the matters pertaining to the forcible entry and detainer part of the suit. Madison v. Martinez (Tex. Civ. App.) 56 S.W.2d 908.
Under article 3990 of the statute (Vernon's Ann.Civ.St.): "The appellee shall be permitted to prove the damages for withholding the possession of the premises from the appellee during the pendency of the appeal and the reasonable expenses of the appellee in prosecuting or defending the cause in the county court."
The appeal from the justice court was perfected, by filing the appeal bond, on the 21st day of March, 1933. Judgment was rendered in the county court at law on the 22d day of September, 1933. The jury found the rental value of the premises pending the appeal to be $120, and judgment was rendered for that amount. The court in addition to the rental value rendered judgment in favor of appellee for $50 attorney fee, of which no complaint is made.
Appellant presents some propositions pertaining solely to the entry and detainer portion of the suit. On such we have no jurisdiction. We have considered appellant's propositions pertaining to the rental value of the premises sued for, and find no reversible error.
Because of disqualification, Justice HIGGINS did not sit in this case.
The case is affirmed. *Page 611